—Orders, Supreme Court, New York County (Paula Omansky, J.), entered January 7 and June 9, 1999, which’ inter alia, granted defendant-respondent-appellant’s motion to dismiss the action for failure to timely serve a complaint, and determined that plaintiffs should reimburse defendant-respondent-appellant for her reasonable attorneys’ fees as a sanction for having commenced this frivolous action, unanimously affirmed, with costs.
The action was properly dismissed in the absence of a reasonable excuse for not having served a complaint for more than a year after defendant served her notice of appearance .and demand for a complaint (CPLR 3012 [b]). Sanctions were properly imposed against plaintiffs because of the complete *279lack of merit to the action and their history of repetitive and vexatious litigation against defendant (22 NYCRR 130-1.1; see, Corto v Lefrak, 203 AD2d 94). We have considered and rejected plaintiffs’ other arguments. Concur — Wallach, J. P., Lerner, Andrias and Buckley, JJ.